Per Curiam. On May 26, 1989, Lamar Vestal was convicted of possession of marijuana and sentenced to one year in jail. His attorney, James W. Haddock, stated that he negligently failed to file a timely notice of appeal, as instructed by the defendant. He now seeks a belated appeal.  The failure of counsel to perfect an appeal in a criminal case where the defendant desires an appeal constitutes and is good cause for the granting of a belated appeal. Gay v. State, 288 Ark. 589, 707 S.W.2d 320 (1986). The motion for belated appeal is granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.